Citation Nr: 1511497	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-07 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to February 1972.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which in February 2012 denied an increased rating for PTSD and the claim for TDIU. 

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.  The Board has considered the records contained in the electronic claims file and the paper claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his service-connected disability is more severe than contemplated by his current rating, and that it renders him unable to maintain substantial employment.  

First, it appears that there may be outstanding records.  Social Security Administration (SSA) records submitted include a November 2009 letter from the Detroit Vet Center noting that the Veteran had a history of being treated there for PTSD since 1999.  As it was indicated that the Veteran received ongoing treatment from the Vet Center, it appears that there are outstanding records that should be obtained upon remand.  Any other updated records from other private clinicians the Veteran has been seeing should also be obtained.  

Next, the most recent VA medical center (VAMC) records are from February 2012.  In a November 2013 PTSD disability benefits questionnaire it is noted that the Veteran was being treated on an ongoing basis at the VAMC.  Any relevant updated treatment records should be obtained upon remand.  

Finally, after completing the above, the Veteran should be afforded a new VA examination to determine the current nature and severity of his PTSD, including the impact of his service-connected disability on his occupational functioning. 

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide or authorize the release of any relevant outstanding non-VA records.  With appropriate authorization from the Veteran, obtain and associate with the claims file all private medical records pertaining to the Veteran's PTSD not currently of record.

2.  Associate updated relevant VAMC treatment records, specifically including those from February 2012 onwards, with the claims file.  

3.  Obtain records pertaining to the Veteran from the Detroit Vet Center.

4.  After the above is completed, the Veteran should be afforded a VA psychiatric examination to determine the current symptoms and severity of his service-connected PTSD.  The Veteran's claims file should be made available to the examiner, and the examiner is requested to review the claims file and indicate that such was accomplished in the examination report. 

All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability.  

The examiner must also provide an assessment of the Veteran's functional limitations due to PTSD, including how they may relate to his ability to function in a work setting and to perform work tasks.

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

